Citation Nr: 1416896	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, the appellant in this case, had active military service from February 1987 to October 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a May 2010 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  In a March 2014 written statement, the Veteran requested to appear personally at a hearing before the Board.  On a March 2014 clarification letter, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the local RO in Winston-Salem, North Carolina.  As the Veteran has requested a Board hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board hearing at the local RO (Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Winston-Salem, North Carolina (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



